 

 FS Investment Corporation II 8-K [fsicii-8k_121514.htm]

 

Exhibit 10.4

 

Execution Version

 



 

 [logo.jpg]

Master Repurchase
Agreement

September 1996 Version



 



  

 

 

Dated as of December 15, 2014

Between: Goldman Sachs Bank USA (“Party A”)

and Schuylkill River LLC (“Party B”)

1. Applicability

From time to time the parties hereto may enter into transactions in which one
party (“Seller”) agrees to transfer to the other (“Buyer”) securities or other
assets (“Securities”) against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.

 

2. Definitions

(a)“Act of Insolvency”, with respect to any party, (i) the commencement by such
party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;

 

(b)“Additional Purchased Securities”, Securities provided by Seller to Buyer
pursuant to Paragraph 4 (a) hereof,

 

(c)“Buyer’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Buyer’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

 

 

#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

(d)“Buyer’s Margin Percentage”, with respect to any Transaction as of any date,
a percentage (which may be equal to the Seller’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction;

 

(e)“Confirmation”, the meaning specified in Paragraph 3(b) hereof;

 

(f)“Income”, with respect to any Security at any time, any principal thereof and
all interest, dividends or other distributions thereon;

 

(g)“Margin Deficit”, the meaning specified in Paragraph 4(a) hereof;

 

(h)“Margin Excess”, the meaning specified in Paragraph 4(b) hereof;

 

(i)“Margin Notice Deadline”, the time agreed to by the parties in the relevant
Confirmation, Annex I hereto or otherwise as the deadline for giving notice
requiring same-day satisfaction of margin maintenance obligations as provided in
Paragraph 4 hereof (or, in the absence of any such agreement, the deadline for
such purposes established in accordance with market practice);

 

(j)“Market Value”, with respect to any Securities as of any date, the price for
such Securities on such date obtained from a generally recognized source agreed
to by the parties or the most recent closing bid quotation from such a source,
plus accrued Income to the extent not included therein (other than any Income
credited or transferred to, or applied to the obligations of, Seller pursuant to
Paragraph 5 hereof) as of such date (unless contrary to market practice for such
Securities);

 

(k)“Price Differential”, with respect to any Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction on a 360 day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);

 

(1)“Pricing Rate”, the per annum percentage rate for determination of the Price
Differential;

 

(m)“Prime Rate”, the prime rate of U.S. commercial banks as published in The
Wall Street Journal (or, if more than one such rate is published, the average of
such rates);

 

(n)“Purchase Date”, the date on which Purchased Securities are to be transferred
by Seller to Buyer;

 

(o)“Purchase Price”, (i) on the Purchase Date, the price at which Purchased
Securities are transferred by Seller to Buyer, and (ii) thereafter, except where
Buyer and Seller agree otherwise, such price increased by the amount of any cash
transferred by Buyer to Seller pursuant to Paragraph 4(b) hereof and decreased
by the amount of any cash transferred by Seller to Buyer pursuant to Paragraph
4(a) hereof or applied to reduce Seller’s obligations under clause (ii) of
Paragraph 5 hereof;

  

2 ■ September 1996 ■ Master Repurchase Agreement
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

(p)“Purchased Securities”, the Securities transferred by Seller to Buyer in a
Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof. The term “Purchased Securities” with respect to any
Transaction at any time also shall include Additional Purchased Securities
delivered pursuant to Paragraph 4(a) hereof and shall exclude Securities
returned pursuant to Paragraph 4(b) hereof;

 

(q)“Repurchase Date”, the date on which Seller is to repurchase the Purchased
Securities from Buyer, including any date determined by application of the
provisions of Paragraph 3(c) or 11 hereof;

 

(r)“Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the Price Differential as of the date of such
determination;

 

(s)“Seller’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Seller’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

 

(t)“Seller’s Margin Percentage”, with respect to any Transaction as of any date,
a percentage (which may be equal to the Buyer’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction.

 

3. Initiation; Confirmation; Termination

(a)An agreement to enter into a Transaction may be made orally or in writing at
the initiation of either Buyer or Seller. On the Purchase Date for the
Transaction, the Purchased Securities shall be transferred to Buyer or its agent
against the transfer of the Purchase Price to an account of Seller.

 

(b)Upon agreeing to enter into a Transaction hereunder, Buyer or Seller (or
both), as shall be agreed, shall promptly deliver to the other party a written
confirmation of each Transaction (a “Confirmation”). The Confirmation shall
describe the Purchased Securities (including CUSIP number, if any), identify
Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase Price,
(iii) the Repurchase Date, unless the Transaction is to be terminable on demand,
(iv) the Pricing Rate or Repurchase Price applicable to the Transaction, and (v)
any additional terms or conditions of the Transaction not inconsistent with this
Agreement. The Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between Buyer and Seller with respect to
the Transaction to which the Confirmation relates, unless with respect to the
Confirmation specific objection is made promptly after receipt thereof. In the
event of any conflict between the terms of such Confirmation and this Agreement,
this Agreement shall prevail.

 

(c)In the case of Transactions terminable upon demand, such demand shall be made
by Buyer or Seller, no later than such time as is customary in accordance with
market practice, by telephone or otherwise on or prior to the business day on
which such termination will be effective. On the date specified in such demand,
or on the date fixed for termination in the case of Transactions having a fixed
term, termination of the Transaction will be effected by transfer to Seller or
its agent of the Purchased Securities and any Income in respect thereof received
by Buyer (and not previously credited or transferred to, or applied to the
obligations of, Seller pursuant to Paragraph 5 hereof) against the transfer of
the Repurchase Price to an account of Buyer.

  

3 ■ September 1996 ■ Master Repurchase Agreement
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 





 4. Margin Maintenance

(a)If at any time the aggregate Market Value of all Purchased Securities subject
to all Transactions in which a particular party hereto is acting as Buyer is
less than the aggregate Buyer’s Margin Amount for all such Transactions (a
“Margin Deficit”), then Buyer may by notice to Seller require Seller in such
Transactions, at Seller’s option, to transfer to Buyer cash or additional
Securities reasonably acceptable to Buyer (“Additional Purchased Securities”),
so that the cash and aggregate Market Value of the Purchased Securities,
including any such Additional Purchased Securities, will thereupon equal or
exceed such aggregate Buyer’s Margin Amount (decreased by the amount of any
Margin Deficit as of such date arising from any Transactions in which such Buyer
is acting as Seller).

 

(b)If at any time the aggregate Market Value of all Purchased Securities subject
to all Transactions in which a particular party hereto is acting as Seller
exceeds the aggregate Seller’s Margin Amount for all such Transactions at such
time (a “Margin Excess”), then Seller may by notice to Buyer require Buyer in
such Transactions, at Buyer’s option, to transfer cash or Purchased Securities
to Seller, so that the aggregate Market Value of the Purchased Securities, after
deduction of any such cash or any Purchased Securities so transferred, will
thereupon not exceed such aggregate Seller’s Margin Amount (increased by the
amount of any Margin Excess as of such date arising from any Transactions in
which such Seller is acting as Buyer).

 

(c)If any notice is given by Buyer or Seller under subparagraph (a) or (b) of
this Paragraph at or before the Margin Notice Deadline on any business day, the
party receiving such notice shall transfer cash or Additional Purchased
Securities as provided in such subparagraph no later than the close of business
in the relevant market on such day. If any such notice is given after the Margin
Notice Deadline, the party receiving such notice shall transfer such cash or
Securities no later than the close of business in the relevant market on the
next business day following such notice.

 

(d)Any cash transferred pursuant to this Paragraph shall be attributed to such
Transactions as shall be agreed upon by Buyer and Seller.

 

(e)Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer or Seller (or both) under
subparagraphs (a) and (b) of this Paragraph may be exercised only where a Margin
Deficit or Margin Excess, as the case may be, exceeds a specified dollar amount
or a specified percentage of the Repurchase Prices for such Transactions (which
amount or percentage shall be agreed to by Buyer and Seller prior to entering
into any such Transactions).

  

4 ■ September 1996 ■ Master Repurchase Agreement
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

(f)Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer and Seller under subparagraphs
(a) and (b) of this Paragraph to require the elimination of a Margin Deficit or
a Margin Excess, as the case may be, may be exercised whenever such a Margin
Deficit or Margin Excess exists with respect to any single Transaction hereunder
(calculated without regard to any other Transaction outstanding under this
Agreement).



 

5. Income Payments

Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion), on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the Income payment or payments to reduce
the amount, if any, to be transferred to Buyer by Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action pursuant to
the preceding sentence (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to Buyer cash or Additional Purchased Securities sufficient to
eliminate such Margin Deficit, or (B) if an Event of Default with respect to
Seller has occurred and is then continuing at the time such Income is paid or
distributed. 

6. Security Interest

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof. 

7. Payment and Transfer

Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a Federal Reserve
Bank, or (iii) shall be transferred by any other method mutually acceptable to
Seller and Buyer. 

8. Segregation of Purchased Securities

To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation. All of Seller’s interest in the Purchased Securities shall pass to
Buyer on the Purchase Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.

 

5 ■ September 1996 ■ Master Repurchase Agreement
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 



 

Required Disclosure for Transactions in Which the Seller Retains Custody of the
Purchased Securities

Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties] **
and may be used by Seller for deliveries on other securities transactions.
Whenever the securities are commingled, Seller’s ability to resegregate
substitute securities for Buyer will be subject to Seller’s ability to satisfy
[the clearing] * [any]** lien or to obtain substitute securities.

* Language to be used under 17 C.F.R, §403.4 (e) if Seller is a government
securities broker or dealer other than a financial institution.

** Language to be used under 17 C.F.R. §403.5 (d) if Seller is a financial
institution.

 



9. Substitution

(a)Seller may, subject to agreement with and acceptance by Buyer, substitute
other Securities for any Purchased Securities. Such substitution shall be made
by transfer to Buyer of such other Securities and transfer to Seller of such
Purchased Securities. After substitution, the substituted Securities shall be
deemed to be Purchased Securities.

 

(b)In Transactions in which Seller retains custody of Purchased Securities, the
parties expressly agree that Buyer shall be deemed, for purposes of subparagraph
(a) of this Paragraph, to have agreed to and accepted in this Agreement
substitution by Seller of other Securities for Purchased Securities; provided,
however, that such other Securities shall have a Market Value at least equal to
the Market Value of the Purchased Securities for which they are substituted.

  

6 ■ September 1996 ■ Master Repurchase Agreement
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

10. Representations

Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance,
charter, bylaw or rule applicable to it or any agreement by which it is bound or
by which any of its assets are affected. On the Purchase Date for any
Transaction Buyer and Seller shall each be deemed to repeat all the foregoing
representations made by it.

 

11. Events of Default

In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day’s notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer, (vi)
any representation made by Seller or Buyer shall have been incorrect or untrue
in any material respect when made or repeated or deemed to have been made or
repeated, or (vii) Seller or Buyer shall admit to the other its inability to, or
its intention not to, perform any of its obligations hereunder (each an “Event
of Default”):

 

(a)The nondefaulting party may, at its option (which option shall be deemed to
have been exercised immediately upon the occurrence of an Act of Insolvency),
declare an Event of Default to have occurred hereunder and, upon the exercise or
deemed exercise of such option, the Repurchase Date for each Transaction
hereunder shall, if it has not already occurred, be deemed immediately to occur
(except that, in the event that the Purchase Date for any Transaction has not
yet occurred as of the date of such exercise or deemed exercise, such
Transaction shall be deemed immediately canceled). The nondefaulting party shall
(except upon the occurrence of an Act of Insolvency) give notice to the
defaulting party of the exercise of such option as promptly as practicable.

 

(b)In all Transactions in which the defaulting party is acting as Seller, if the
nondefaulting party exercises or is deemed to have exercised the option referred
to in subparagraph (a) of this Paragraph, (i) the defaulting party’s obligations
in such Transactions to repurchase all Purchased Securities, at the Repurchase
Price therefor on the Repurchase Date determined in accordance with subparagraph
(a) of this Paragraph, shall thereupon become immediately due and payable, (ii)
all Income paid after such exercise or deemed exercise shall be retained by the
nondefaulting party and applied to the aggregate unpaid Repurchase Prices and
any other amounts owing by the defaulting party hereunder, and (iii) the
defaulting party shall immediately deliver to the nondefaulting party any
Purchased Securities subject to such Transactions then in the defaulting party’s
possession or control.

  

7 ■ September 1996 ■ Master Repurchase Agreement
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

(c)In all Transactions in which the defaulting party is acting as Buyer, upon
tender by the nondefaulting party of payment of the aggregate Repurchase Prices
for all such Transactions, all right, title and interest in and entitlement to
all Purchased Securities subject to such Transactions shall be deemed
transferred to the nondefaulting party, and the defaulting party shall deliver
all such Purchased Securities to the nondefaulting party.

 

(d)If the nondefaulting party exercises or is deemed to have exercised the
option referred to in subparagraph (a) of this Paragraph, the nondefaulting
party, without prior notice to the defaulting party, may:

 

(i)as to Transactions in which the defaulting party is acting as Seller, (A)
immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject to such
Transactions and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by the defaulting party hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to give the defaulting party credit for such Purchased Securities in
an amount equal to the price therefor on such date, obtained from a generally
recognized source or the most recent closing bid quotation from such a source,
against the aggregate unpaid Repurchase Prices and any other amounts owing by
the defaulting party hereunder; and

 

(ii)as to Transactions in which the defaulting party is acting as Buyer, (A)
immediately purchase, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, securities (“Replacement Securities”) of the same
class and amount as any Purchased Securities that are not delivered by the
defaulting party to the nondefaulting party as required hereunder or (B) in its
sole discretion elect, in lieu of purchasing Replacement Securities, to be
deemed to have purchased Replacement Securities at the price therefor on such
date, obtained from a generally recognized source or the most recent closing
offer quotation from such a source.

 

Unless otherwise provided in Annex I, the parties acknowledge and agree that (1)
the Securities subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party may
establish the source therefor in its sole discretion and (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities).

 

(e)As to Transactions in which the defaulting party is acting as Buyer, the
defaulting party shall be liable to the nondefaulting party for any excess of
the price paid (or deemed paid) by the nondefaulting party for Replacement
Securities over the Repurchase Price for the Purchased Securities replaced
thereby and for any amounts payable by the defaulting party under Paragraph 5
hereof or otherwise hereunder.

 

(f)For purposes of this Paragraph 11, the Repurchase Price for each Transaction
hereunder in respect of which the defaulting party is acting as Buyer shall not
increase above the amount of such Repurchase Price for such Transaction
determined as of the date of the exercise or deemed exercise by the
nondefaulting party of the option referred to in subparagraph (a) of this
Paragraph.

  

8 ■ September 1996 ■ Master Repurchase Agreement
#4814-2987-4976SCHUYLKILL RIVER LLC

 

  

(g)The defaulting party shall be liable to the nondefaulting party for (i) the
amount of all reasonable legal or other expenses incurred by the nondefaulting
party in connection with or as a result of an Event of Default, (ii) damages in
an amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and (iii)
any other loss, damage, cost or expense directly arising or resulting from the
occurrence of an Event of Default in respect of a Transaction.



 

(h)To the extent permitted by applicable law, the defaulting party shall be
liable to the nondefaulting party for interest on any amounts owing by the
defaulting party hereunder, from the date the defaulting party becomes liable
for such amounts hereunder until such amounts are (i) paid in full by the
defaulting party or (ii) satisfied in full by the exercise of the nondefaulting
party’s rights hereunder. Interest on any sum payable by the defaulting party to
the nondefaulting party under this Paragraph 11(h) shall be at a rate equal to
the greater of the Pricing Rate for the relevant Transaction or the Prime Rate.

 

(i)The nondefaulting party shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.

 

12. Single Agreement

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

13. Notices and Other Communications

Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.

  

9 ■ September 1996 ■ Master Repurchase Agreement
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

14. Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

15. Non-assignability; Termination

(a)The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may be terminated by either party upon giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.

 

(b)Subparagraph (a) of this Paragraph 15 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Paragraph 11 hereof.

 

16. Governing Law

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

17. No Waivers, Etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure here-from shall be
effective unless and until such shall be in writing and duly executed by both of
the parties hereto. Without limitation on any of the foregoing, the failure to
give a notice pursuant to Paragraph 4(a) or 4(b) hereof will not constitute a
waiver of any right to do so at a later date.

 

18. Use of Employee Plan Assets

(a)If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.

  

10 ■ September 1996 ■ Master Repurchase Agreement
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

(b)Subject to the last sentence of subparagraph (a) of this Paragraph, any such
Transaction shall proceed only if Seller furnishes or has furnished to Buyer its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition.

 

(c)By entering into a Transaction pursuant to this Paragraph, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.

 

19. Intent

(a)The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Securities subject to such Transaction or
the term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).

 

(b)It is understood that either party’s right to liquidate Securities delivered
to it in connection with Transactions hereunder or to exercise any other
remedies pursuant to Paragraph 11 hereof is a contractual right to liquidate
such Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.

 

(c)The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

(d)It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

20. Disclosure Relating to Certain Federal Protections

The parties acknowledge that they have been advised that:

 

(a)in the case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission (“SEC”) under Section 15
of the Securities Exchange Act of 1934 (“1934 Act”), the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

 

11 ■ September 1996 ■ Master Repurchase Agreement
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

(b)in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

(c)in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

 

 

 

GOLDMAN SACHS BANK USA



 

By: /s/ Meera Bhutta____________

Title: Managing Director

Date: December 15, 2014

 

SCHUYLKILL RIVER LLC


By: /s/ Gerald F. Stahlecker_______

Name: Gerald F. Stahlecker

Title: Executive Vice President

Date: December 15, 2014

 

  

12 ■ September 1996 ■ Master Repurchase Agreement
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

Annex I

 

Supplemental Terms and Conditions

 

This Annex I forms a part of the Master Repurchase Agreement dated as of
December 15, 2014 (the “Agreement”) between Goldman Sachs Bank USA (“Party A” or
“Buyer”) and Schuylkill River LLC (“Party B” or “Seller”). Capitalized terms
used but not defined in this Annex I shall have the meanings ascribed to them in
the Agreement.

 

1.Other Applicable Annexes. In addition to this Annex I the following Annexes
and any Schedules thereto shall form a part of this Agreement and shall be
applicable thereunder:

  

      Applicable if checked and initialed below:                   Party A  
Party B Annex II  (Names and Addresses) [X]         Annex III  (International
Transactions) [    ]         Annex IV  (Party Acting as Agent) [    ]        
Annex VII  (Transactions Involving Registered Investment Companies) [    ]      
  Annex VIII  (Transactions in Equity Securities) [    ]         Annex
IX  (Transactions Involving Certain Japanese Financial Institutions) [    ]    
    Annex XI (Tri-Party Transactions) [    ]        

 

2.Confirmations; Etc.

 

Confirmations in accordance with Paragraph 3(b) of the Agreement are in all
cases to be furnished by Party A. Notwithstanding anything set forth in
Paragraph 3(b) of the Agreement to the contrary, to the extent of any conflict
between the terms of this Agreement (including, without limitation, each annex
thereto) and the letter agreement between Buyer and Seller dated as of December
15, 2014 (together with the annexes thereto and as amended and supplemented from
time to time, the “Master Confirmation”), the terms set forth in the Master
Confirmation shall prevail. Each Transaction governed by the Agreement shall be
a Transaction that has been entered into pursuant to the terms of the Master
Confirmation, and no other Transactions shall be entered into hereunder.

 



3.Definitions.



  

(a)Paragraph 2 of the Agreement shall be amended by:

 

 

Annex I ■ 1
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

(i)in clause (iv) of the definition of “Act of Insolvency” in Paragraph 2(a),
inserting the words “an Authorized Representative of” immediately after the
words “admission in writing by”;

 

(ii)deleting the definition of “Buyer’s Margin Percentage” in its entirety and
replacing it with the following:

 

“Buyer’s Margin Percentage”, with respect to any Transaction as of any date,
172.4137931%;

 

(iii)deleting the definition of “Income” in its entirety and replacing it with
the following:

 

“Income”, with respect to any Security at any time, all interest or other
distributions thereon excluding Cash Principal Payments;

 

(iv)deleting the definition of “Margin Notice Deadline” in its entirety and
replacing it with the following:

  

“Margin Notice Deadline”, 10:00 A.M. New York time;

 

(v)deleting the definition of “Market Value” in its entirety and replacing it
with the following:

 

“Market Value”, the meaning assigned to such term in the Master Confirmation;



 



(vi)deleting the definition of “Pricing Rate” in its entirety and replacing it
with the following:



 

“Pricing Rate”, the per annum percentage rate for determination of the Financing
Fee Payments;

 

(vii)deleting the definition of “Purchased Securities” in its entirety and
replacing it with the following:

 



“Purchased Securities”, the Securities transferred by Seller to Buyer in a
Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof;

 

(viii)deleting the definition of “Repurchase Price” in its entirety and
replacing it with the following:



 

“Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of (i) the Purchase Price for such Transaction plus (ii) the ratable
share of the accrued and unpaid Financing Fee Payments allocated to such
Transaction by the Calculation Agent for such Transaction, as of the date of
such determination, minus (iii) the aggregate Repurchase Price Reduction Amount
for such Transaction, as of the date of such determination and any other amounts
applied to reduce the Purchase Price in accordance with this Agreement;

 

Annex I ■ 2
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 



(ix)deleting the definition of “Seller’s Margin Amount” in its entirety.



 



(x)deleting the definition of “Seller’s Margin Percentage” in its entirety.





  

(b)Paragraph 2 of the Agreement shall be amended by the addition of the
following definitions:

 

(u)“Affiliate”, in relation to any person, any entity controlled, directly or
indirectly, by the person, any entity that controls, directly or indirectly, the
person or any entity directly or indirectly under common control with the
person. For this purpose, “control” of any entity or person means ownership of a
majority of the voting power of the entity or person;





(v)“Authorized Representative”, President, Executive Vice President, Vice
President or Chief Financial Officer of Party B; or the Investment Manager or
Investment Advisor of Party B;





(w)“Cash Principal Payments”, the meaning assigned to such term in the Master
Confirmation;





(x)“Counterparty Application Amount”, the meaning assigned to such term in the
Master Confirmation;



(y)“Financing Fee Payments”, the meaning assigned to such term in the Master
Confirmation;



(z)“Indebtedness”, any obligation (whether present or future, contingent or
otherwise, as principal or surety or otherwise) in respect of borrowed money;



(aa)“Independent Director”, a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
Party B or any of its Affiliates (other than his or her service as an
Independent Director of Affiliates of Party B that are structured to be
“bankruptcy remote” in a manner substantially similar to Party B); (ii) a
customer or supplier of Party B or any of its Affiliates (other than a supplier
of his or her service as an Independent Director of Party B or such Affiliate);
or (iii) any member of the immediate family of a person described in (i) or
(ii), and (B) has (i) prior experience as an Independent Director for a
corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (ii) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities;



Annex I ■ 3
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

(bb)“Lien”, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset;

 

(cc)“Prospective Make-Whole Event”, at any date:

 

(1)an Event of Default with respect to Party B that has occurred and is
continuing; or

 

(2)the Repurchase Date of all Transactions has occurred (other than due to a
Regulatory Change); or

 

(3)the sum of the Repurchase Prices of all Purchased Securities on such date is
less than or equal to U.S.$88,000,000;

 

(dd)“Prospective Make-Whole Payment Amount”, at any date, the Make-Whole Amount
(as defined in the Master Confirmation) that would be calculated on such date;



(ee)“Material Action”, to:





(i)file or consent to the filing of any bankruptcy, insolvency or reorganization
petition under any applicable federal, state or other law relating to a
bankruptcy naming Party B as debtor or other initiation of bankruptcy or
insolvency proceedings by or against Party B, or otherwise seek, with respect to
Party B, relief under any laws relating to the relief from debts or the
protection of debtors generally;

 

(ii)seek or consent to the appointment of a receiver, liquidator, conservator,
assignee, trustee, sequestrator, custodian or any similar official for Party B
or all or any portion of its properties;

 

(iii)make or consent to any assignment for the benefit of Party B’s creditors
generally;

 

(iv)admit in writing the inability of Party B to pay its debts generally as they
become due;

 

(v)petition for or consent to substantive consolidation of Party B with any
other person;

 

(vi)amend or alter or otherwise modify or remove all or any part of Section 9(j)
of Party B’s Limited Liability Company Agreement; or

 

 

Annex I ■ 4
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

(vii)amend, alter or otherwise modify or remove all or any part of the
definition of “Independent Director” or the definition of “Material Action” in
Party B’s Limited Liability Company Agreement;

  



(ff)“Organizational Documents”, the meaning specified in subparagraph (xi) of
Paragraph 11(a) hereof;



 

(gg)“Regulatory Change”, the meaning assigned to such term in the Master
Confirmation;

 

(hh)“Repurchase Price Reduction Amount”, the meaning assigned to such term in
the Master Confirmation;

 

(ii)“Specified Transaction” means (a) any transaction (including an agreement
with respect to any such transaction) now existing or hereafter entered into
between Party A (or any of its Affiliates) and Party B which is not a
Transaction under this Agreement but (i) which is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the Master
Confirmation;

 



(jj)“Master Confirmation”, the meaning assigned to such term in Annex I;

(kk)“Facility End Date”, the meaning assigned to such term in the Master
Confirmation.

(c)Paragraph 2 of the Agreement shall be amended by deleting the definitions of
“Price Differential” and the Agreement shall be construed as if the term “Price
Differential” does not exist.



 

Annex I ■ 5
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

4.Margin Maintenance.

 

(a) Paragraph 4 of the Agreement is amended by replacing subparagraph (a)
thereof with the following:

“(a)If at any time the Market Value is less than the Buyer’s Required Amount for
all Transactions outstanding hereunder at such time (a “Margin Deficit”), then
Buyer may by notice (a “Margin Call Notice”) to Seller require Seller in such
Transactions to transfer to Buyer cash in U.S. dollars, so that the cash and
such Market Value will thereupon equal or exceed such Buyer’s Required Amount.

For purposes hereof, the “Buyer’s Required Amount” at any time is equal to (i)
the Buyer’s Margin Amount for all Transactions at such time plus (ii) if a
Prospective Make-Whole Event has occurred and is then continuing, the
Prospective Make-Whole Payment Amount at such time.”

(b)Paragraph 4(b) of the Agreement shall not apply to any Transaction hereunder
and the Agreement shall be construed as if the concept of “Margin Excess” does
not exist.

(c)Paragraph 4 of the Agreement is amended by replacing subparagraph (c) thereof
with the following:

“(c)If any Margin Call Notice is given by Buyer at or before the Margin Notice
Deadline on any business day, Seller shall transfer cash in U.S. dollars to
Buyer no later than 6:00 P.M. New York time on the next business day following
such notice. If any Margin Call Notice is given by Buyer after the Margin Notice
Deadline, Seller shall transfer such cash to Buyer no later than 6:00 P.M. New
York time on the second business day following such notice.”

(d)Paragraph 4(d) of the Agreement shall not apply to any Transaction hereunder.

(e)Pursuant to Paragraph 4(e) of the Agreement, Party A and Party B acknowledge
and agree that the rights of Party B under Paragraph 4(a) of the Agreement may
be exercised only where a Margin Deficit exceeds $1,000,000 on such date of
determination.

(f) Paragraph 4 of the Agreement is amended by adding the following paragraph at
the end thereto:

 

“(g)In the event that (i) upon the issuance of any Margin Call Notice pursuant
to Paragraph 4(a) of the Agreement, Seller transfers to Buyer cash in U.S.
dollars to cure the related Margin Deficit (such cash, the “Margin Deficit Cure
Collateral”; the amount of such cash, the “Margin Deficit Cure Collateral
Amount”; such cure of the Margin Deficit by Seller, a “Margin Deficit Cure
Event”) and (ii) after such Margin Deficit Cure Event, the Market Value plus the
Margin Deficit Cure Collateral Amount equals or exceeds Buyer’s Required Amount
for all such Transactions then, so long as immediately before and after giving
effect thereto (A) no Event of Default shall have occurred with respect to
Seller, (B) no event has occurred and is continuing that, with notice or lapse
of time or both, would constitute an Event of Default with respect to Seller and
(C) no Margin Deficit shall have occurred and remain unsatisfied,

 

Annex I ■ 6
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

(1)upon written notice to Buyer (such notice, a “Market Value Re-determination
Request Notice”), Seller may request that Buyer return an amount (such amount,
the “Excess Cure Collateral Refund Amount”) equal to (x) the Margin Deficit Cure
Collateral Amount less (y) an amount equal to the Buyer’s Required Amount less
the Market Value (which amount under this clause (y) cannot be less than zero);
and

(2)if (x) Buyer receives the Market Value Re-determination Request Notice prior
to 10:00 A.M. New York time on any business day, Buyer shall return such Excess
Cure Collateral Refund Amount to Seller no later than 6:00 P.M. New York time on
the next business day following such notice and (y) Buyer receives the Market
Value Re-determination Request Notice after 10:00 A.M. New York time on any
business day, Buyer shall return such Excess Cure Collateral Refund Amount to
Seller no later than 6:00 P.M. New York time on the second business day
following such notice, so long as, in the case of each of the foregoing clauses
(x) and (y), Buyer shall be satisfied in its sole and absolute discretion
exercised in good faith that at such time of determination the Market Value plus
the Remaining Margin Deficit Cure Collateral Amount as of such time of
determination is equal to or exceeds Buyer’s Required Amount for all
Transactions.

As used herein the “Remaining Margin Deficit Cure Collateral” means, as at any
time of determination, an amount (which may be zero) equal to (a) the Margin
Deficit Cure Collateral Amount at such time less (b) the Excess Cure Collateral
Refund Amount at such time.”

5.Representations and Covenants. Paragraph 10 of the Agreement is hereby amended
by adding an “(a)” before the first word of the first paragraph and add the
following new paragraphs at the end thereof:

(b)

Each of Buyer and Seller further represents and warrants that, with respect to
each Transaction under the Agreement:

 

Non-Reliance. It has made its own determinations regarding the tax and
accounting treatment of all aspects of the Transaction including, without
limitation, the tax and accounting treatment of any Income paid with respect to
the Securities. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction. It has evaluated for
itself whether that Transaction is appropriate or proper for it based upon its
own judgment and upon advice from such advisers as it has deemed necessary. It
is not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into that Transaction; it
being understood that information and explanations related to the terms and
conditions of a Transaction shall not be considered investment advice or a
recommendation to enter into that Transaction. No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of that Transaction.

 



 

Annex I ■ 7
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

Assessment and Understanding. It is capable assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.



Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.



(c)Seller hereby represents and covenants for so long as any Transaction is
outstanding hereunder that Seller has since its formation, and shall at all
times, abide by the following requirements, the compliance with which it
acknowledges that Buyer is relying upon in entering into this Agreement:

(1)maintains at least one Independent Director;

(2)has a board of directors separate from that of any other person (although
members of the board of directors of Seller may serve as directors of one or
more Affiliates of Seller);

(3)file its own tax returns, if any, as may be required under applicable law, to
the extent (1) not part of a consolidated group filing a consolidated return or
returns or (2) not treated as a division for tax purposes of another taxpayer,
and pay any taxes so required to be paid under applicable law;

(4)not commingle its assets with assets of any other person;

(5)conduct its business in its own name and strictly comply with all
organizational formalities necessary to maintain its separate existence (and all
such formalities have been complied with since the Seller’s formation);

(6)maintain separate financial statements (it being understood that, if Party
B’s financial statements are part of a consolidated group with its Affiliates,
then any such consolidated statements shall contain a note indicating Party B’s
separateness from any such Affiliates and that its assets are not available to
pay the debts of such Affiliate);



(7)pay its own liabilities only out of its own funds;



(8)maintain an arm’s-length relationship with its Affiliates;



(9)pay the salaries of its own employees, if any;

 

Annex I ■ 8
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

(10)not hold out its credit or assets as being available to satisfy the
obligations of others;

(11)pay its fair and reasonable share of overhead for shared office space, if
any;

(12)use separate stationery, invoices and checks and not of any other entity
(unless such entity is clearly designated as being Party B’s agent);

(13)not pledge its assets as security for the obligations of any other person;



(14)correct any known misunderstanding regarding its separate identity;



(15)maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities and pay its operating expenses and liabilities from
its own assets;

(16)not take any Material Action without the unanimous affirmative vote of each
member of its board of directors, including, in all cases, the Independent
Director;

(17)is not contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws of any jurisdiction or the liquidation
of all or a major portion of its assets or property, and it has no knowledge of
any person contemplating the filing of any such petition against it;

(18)at all times since its formation has been, and will continue to be, a duly
formed and existing limited liability company organized under the laws of the
State of Delaware; and Seller’s member at all times since its formation has
been, and will continue to be, duly qualified in each jurisdiction in which such
qualification was or may be necessary for the conduct of its business;

(19)has complied, and will continue to comply, with the provisions of its
Organizational Documents and the laws of the jurisdiction of its formation
relating to limited liability companies;

(20)has not any time since its formation assumed or guaranteed, and will not
assume or guarantee, the liabilities of its member, any Affiliate of its member,
or any other persons;

(21)not sell, exchange, lease or otherwise transfer all or substantially all of
the assets of Party B or consolidate or merge Party B with another person
whether by means of a single transaction or a series of related transactions;
and

(22)comply with all assumptions as to Seller set forth in all legal opinions
delivered with respect to bankruptcy non-consolidation matters in connection
with this Agreement.

 

 

Annex I ■ 9
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

On the Purchase Date for each Transaction Buyer and Seller shall each be deemed
to repeat all the foregoing representations made by it.

6.Agreement to Deliver Information.

 

Party B agrees to deliver the following documents/information:

 

 

  Form/Document/ Certificate   Date by which
to be delivered   Evidence reasonably satisfactory to Party A of the signing
authority and specimen signature of any individual executing this Agreement  
Upon or promptly following execution of this Agreement   Audited consolidated
annual financial statements of Party B’s parent, FS Investment Corporation II
(“FSIC II”) or its successors or assigns.  After the date hereof, FS Investment
Corporation II may merge with FS Investment Corporation or may be subject to
some other fundamental change transaction the result of which effectively
combines the ownership and/or assets of FS Investment Corporation II and FS
Investment Corporation.     Within 120 days of the end of FSIC II’s fiscal year
  Unaudited quarterly financial statements of FSIC II   Within 45 days after the
end of each fiscal quarter of FSIC II (other than the last fiscal quarter of
each fiscal year of FSIC II)   Such other financial or other information with
respect to Party B as Party A may reasonably request from time to time   Within
five (5) Business Days after request by Party A   For each Non-Private
Underlying Asset (as defined in the Master Confirmation), all financial
information (other than material non-public information) relating to the
obligors on such Underlying Asset and made available by such obligors to the
lenders of record of such Underlying Asset in accordance with the documents
governing such Underlying Asset.   Within five (5) Business Days of such
information being made available to Party B, FSIC II or FSIC II’s
affiliates.  Such information shall be made available in an electronic data room
that is at all times available to Party A.   For each Private Underlying Asset
(as defined in the Master Confirmation), all bank syndicate information relating
to the obligors on such Underlying Asset and made available by such obligors to
the lenders of record of such Underlying Asset in accordance with the documents
governing such Underlying Asset (but subject to satisfaction of applicable
confidentiality requirements under the documents governing such Underlying
Asset).  For purposes of the foregoing, “bank syndicate information” shall not
include any material non-public information relating to the obligors on a
Private Underlying Asset that has not been made available to all of the
private-side lenders of record under the documents governing such Underlying
Asset.   Within five (5) Business Days of such information being made available
to Party B, FSIC II or FSIC II’s affiliates.  Such information shall be made
available in an electronic data room that is at all times available to Party A.
  A copy of each Commitment to purchase or sell an Underlying Asset entered into
by the Security Issuer from time to time (with terms used in this paragraph
without definition having the meanings assigned to them in the Master
Confirmation).   Within two Business Days   Investment management agreement or
other evidence of investment management authority.   Upon request by Party A  
Favorable written opinions (addressed to Party A) of Dechert LLP as to New York,
Delaware and U.S. federal law, and covering such matters relating to Party B,
this Agreement, the Master Confirmation and the Transactions as Party A shall
reasonably request.   Within 10 business days of the execution of this Agreement

 

 

Annex I ■ 10
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

 

 

7. Purchase Price Maintenance.

 

(a)The parties agree that in any Transaction hereunder whose term extends over
an Income payment date for the Securities subject to such Transaction, if Income
is paid to Buyer then Buyer shall promptly transfer to Seller an amount equal to
such Income payment or payments pursuant to Paragraph 5(i) of the Agreement; and
Buyer shall not apply the Income payment or payments to reduce the amount to be
transferred to Buyer or Seller upon termination of the Transaction pursuant to
Paragraph 5(ii) of the Agreement.

 

(b)Notwithstanding the definition of “Purchase Price” in Paragraph 2 of the
Agreement and the provisions of Paragraph 4 of the Agreement, the parties agree
that the Purchase Price will not be increased or decreased by the amount of any
cash transferred by one party to the other pursuant to Paragraph 4 of the
Agreement.

 

 

Annex I ■ 11
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

8. Events of Default.

 

(a)Paragraph 11 shall be amended by deleting the word “or” immediately before
subparagraph (vii) and by adding the following before the words “(each an “Event
of Default”)” at the end of subparagraph (vii) thereof:

 

“(viii)Party B fails to comply with any obligation to deliver information under
Paragraph 6 of this Annex I (Agreement to Deliver Information) within the time
specified;

  







(ix)Party B fails to pay any Financing Fee Payment or any Make-Whole Amount when
and as the same shall become due payable and such failure shall continue
unremedied for five business days after written notice thereof from Party A to
Party B;



 

(x)Party B fails to notify Party A as to a change in legal structure that would
have the effect of Party B ceasing to exist as a Delaware LLC (as defined
below);



 

(xi)Party B incurs or suffers to exist any Indebtedness or enters into any
transaction that would be a Specified Transaction if such transaction were
between Party A and Party B (except pursuant to this Agreement);

 

(xii)Party B directly or indirectly creates, incurs, assumes or permits to exist
any Lien on any of its property (except pursuant to this Agreement);

 

(xiii)Party B engages in any business activity or incurs any material
liabilities (other than the sales, repurchases and maintenance of and margining
related to the Purchased Securities in compliance with the terms of this
Agreement and the other Transaction Documents and activities incidental to the
foregoing);

 



(xiv)Party B fails to observe or perform any covenant set forth in Paragraph
10(c) of this Agreement or any representation set forth therein fails to be true
and correct;

 





(xv)Party B fails to observe or perform any covenant, agreement or obligation
contained in the Agreement or the Master Confirmation (other than the matters
referred to in the preceding clauses (i), (ii), (iii), (iv), (viii), (ix) (x),
(xi), (xii) and (xiii)) and such failure, if capable of remedy, shall continue
unremedied for a period of thirty (30) or more days after the earlier of Party
B’s knowledge thereof and notice thereof from Party A to Party B;



 

 

Annex I ■ 12
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

 



(xvi)the limited liability company agreement or any other organizational
document of Party B (collectively, the “Organizational Documents”), or any
provision thereof, shall be amended, modified, changed, waived, terminated,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation, if the effect of such amendment, modification, change, termination
or other action would have a material adverse effect on (1) the ability of Party
B to perform its obligations under the Agreement, the Master Confirmation or any
Transaction or (2) the validity or enforceability of the Agreement or the Master
Confirmation against Party B by Party A or the rights and remedies of Party A
against Party B under the Agreement or the Master Confirmation;

 

(xvii)Party B shall default or breach of any provision under any Organizational
Document, if the effect of such default or breach, would have a material adverse
effect on (1) the ability of Party B to perform its obligations under the
Agreement, the Master Confirmation or any Transaction or (2) the validity or
enforceability of the Agreement or the Master Confirmation against Party B by
Party A or the rights and remedies of Party A against Party B under the
Agreement or the Master Confirmation; or

 

(xviii) Party B:



 



(A)defaults (other than by failing to make a delivery) under a Specified
Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;

 

(B)defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment due on the last payment or exchange date of, or
any payment on early termination of, a Specified Transaction (or, if there is no
applicable notice requirement or grace period, such default continues for at
least one business day);

 

(C)defaults in making any delivery due under (including any delivery due on the
last delivery or exchange date of) a Specified Transaction or any credit support
arrangement relating to a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, such default results in a
liquidation of, an acceleration of obligations under, or an early termination
of, all transactions outstanding under the documentation applicable to that
Specified Transaction; or

 

 

Annex I ■ 13
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

(D)disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf).”



(b)Paragraph 11 of the Agreement is hereby amended by replacing subparagraph (a)
thereof with the following:

 

“(a)The nondefaulting party may, at its option, declare an Event of Default to
have occurred hereunder and, upon the exercise or deemed exercise of such
option, the Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled). The nondefaulting party shall give notice to the defaulting party of
the exercise of such option as promptly as practicable.”

 

(c)Notwithstanding clauses (i) and (ii) of the introductory paragraph to
Paragraph 11 of the Agreement, it will not be an Event of Default if:



(A)Seller fails to transfer Purchased Securities on the applicable Purchase Date
for a Transaction, but Buyer may, by written notice to Seller, (1) if Buyer has
paid the Purchase Price to Seller, require Seller to immediately repay the sum
so paid; (2) if there exists a Margin Deficit in respect of such Transaction,
require Seller to deliver (in accordance with the notice and delivery
requirements of Paragraph 4 of the Agreement) margin in an amount equal to such
Margin Deficit; and (3) at any time while such failure continues, terminate such
Transaction (but only such Transaction) (“Buyer Mini Close-out”) and upon such
termination, the provisions of Paragraph 11 of the Agreement shall apply with
respect to the terminated Transaction (but only such Transaction).

 

(B)Buyer fails to transfer Purchased Securities on the applicable Repurchase
Date for a Transaction, but Seller may, by written notice to Buyer, (1) if
Seller has paid the Repurchase Price to Buyer, require Buyer to immediately
repay the sum so paid; and (2) at any time while such failure continues,
terminate such Transaction (but only such Transaction) (“Seller Mini Close-out”,
and together with Buyer Mini Close-out, “Mini Close-out”) and upon such
termination, the provisions of Paragraph 11 of the Agreement shall apply with
respect to the terminated Transaction (but only such Transaction).

 

Any transfer of margin pursuant to Clauses (A)(2) above, shall be due and
payable within the time period specified in Paragraph 4(c) of the Agreement with
respect to cash (as if such notice from Buyer were a notice requesting the
delivery of margin), and any failure to make any such transfer or payment shall
be an event that will be an Event of Default under paragraph 11(iii).

 

 

Annex I ■ 14
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

For the avoidance of doubt, it shall be an Event of Default under the Agreement
if, with respect to any amount due and payable under Paragraph 11 following any
Mini Close-out, such amount is not paid by the defaulting party before the end
of the Business Day on which the defaulting party receives notice of such due
and payable amount from the non-defaulting party, if the defaulting party
receives such notice before the Margin Notice Deadline. If any such notice is
given after the Margin Notice Deadline on a Business Day, the party receiving
such notice shall transfer such amount due and payable no later than the close
of business in the relevant market on the next Business Day following receipt of
such notice.

 

9.Notices. Paragraph 13 of the Agreement shall be amended by replacing the last
sentence thereof with the following:



“All notices, demands and requests hereunder shall be made in writing (which may
include, without limitation, email notifications) to the address (or email
address) set forth in Annex II.”

 

10.Qualified Institutional Buyers. It is agreed that with respect to
Transactions in Purchased Securities which are eligible for resale under Rule
144A under the Securities Act of 1933, as amended (“Rule 144A Securities”), the
following representations shall apply:

 

(a)on the Purchase Date for any Transaction, (i) Buyer represents and warrants
that Buyer is familiar with the provisions of Rule 144A, (ii) Buyer represents
and warrants that Buyer is a “Qualified Institutional Buyer” as such term is
defined in Rule 144A, (iii) Seller represents and warrants that Seller is not,
and within the preceding three months has not been, an “affiliate,” as that term
is used in Rule 144 under the Securities Act, of the issuer of any Purchased
Securities, and (iv) Seller represents and warrants that any Purchased
Securities transferred to Buyer are not subject to any legal or regulatory
restrictions on transfer other than those applicable to “restricted securities”
within the meaning of Rule 144; and

(b)on the Repurchase Date for any Transaction, (i) Seller represents and
warrants that Seller is familiar with the provisions of Rule 144A, (ii) Seller
represents and warrants that Seller is a “Qualified Institutional Buyer” as such
term is defined in Rule 144A, (iii) Buyer represents and warrants that Buyer is
not, and within the preceding three months has not been, an “affiliate,” as that
term is used in Rule 144, of the issuer of any Purchased Securities, and (iv)
assuming the accuracy and completeness of Seller’s representations under
subparagraph (a) of this Paragraph, Buyer represents and warrants that any
Purchased Securities transferred to Seller are not subject to any legal or
regulatory restrictions on transfer other than those applicable to “restricted
securities” within the meaning of Rule 144.

 

Annex I ■ 15
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 



11.Assignment. Paragraph 15 of the Agreement is hereby amended by inserting the
following between the first and second sentences of subparagraph 15(a):



“Notwithstanding the foregoing, Party A may not assign its rights nor delegate
its obligations under this Agreement, in whole or in part, without the prior
written consent of the other party to this Agreement, and any purported
assignment or delegation absent such consent is void, except for an assignment
or delegation of all of the Party A’s rights and obligations hereunder in
whatever form Party A determines may be appropriate to (i) Goldman Sachs & Co.
or any other Affiliate of Party A (other than Goldman Sachs BDC, Inc. or any
other business development company that is an Affiliate of Party A) or (ii) any
other third party organized under the laws of the United States of America, any
state thereof or the District of Columbia (a “Third Party”); provided that, with
respect to an assignment by Party A under the foregoing clause (ii), Party B
shall have the right to cause the Repurchase Date of all (but not less than all)
of the Transactions then outstanding to occur simultaneously (an
“Assignment-Related Repurchase Date Acceleration”, and the date thereof the
related “Assignment-Related Repurchase Date”) on not less than two Business
Days’ notice to Party A if neither such Third Party nor any credit support
provider of such Third Party has a long-term unsubordinated credit rating of at
least Baa3 by Moody’s Investor Services, Inc. or at least BBB- by Standard &
Poor’s Rating Group immediately prior to the assignment. For the avoidance of
doubt, no Make-Whole Amount (as defined in the Master Confirmation) will be
owing by Party B in connection with any Assignment-Related Repurchase Date
Acceleration. Upon any such delegation and assumption of obligations, so long as
Goldman Sachs & Co., such other Affiliate of Party A or the Third Party, as the
case may be, shall be responsible for all such obligations, Party A shall be
relieved of and fully discharged from all future obligations hereunder from and
after such delegation and assumption.”

 

12.Termination. Paragraph 15 of the Agreement shall be amended by replacing the
last sentence of subparagraph (a) thereof with the following:



“This Agreement shall terminate and be of no further force and effect (except
with respect to any obligations of Party A and Party B that are otherwise
expressly stated in the Agreement or the Master Confirmation as surviving
termination, which shall, as so specified, survive without prejudice and remain
in full force and effect) on the first date after all obligations under all
Transactions have been paid in full.”

 



13.Operational Error. Notwithstanding any other provision contained herein, no
Event of Default under subparagraphs (i), (ii), (iii), (iv) or (ix) of paragraph
11 of the Agreement shall have occurred if (i) the relevant failure to pay or
transfer is caused solely by an error or omission of an operational nature or by
the failure of the defaulting party or a custodian of the defaulting party to
make any payment or delivery to the nondefaulting party after the defaulting
party has issued instructions; (ii) assets were available to such party to make
the relevant payment or transfer when due; and (iii) the defaulting party has
upon the non-defaulting party’s request, provided to the nondefaulting party,
written verification of clauses (i) and (ii) above that is reasonably
satisfactory to the nondefaulting party and (iv) such payment or transfer is
made by the close of business on the day after notice of the relevant failure to
pay or transfer is given to the defaulting party.





14.Set-off. Upon the occurrence of an Event of Default with respect to a party
(“X”), the other party (“Y”) will have the right (but not be obliged) without
prior notice to X or any other person to set-off or apply any obligation of X
owed to Y (or any Affiliate of Y) (whether or not matured or continent and
whether or not arising under this Agreement, and regardless of the currency,
place of payment or booking office of the obligation) against any obligation of
Y (or any Affiliate of Y) owed to X (whether or not matured or contingent and
whether or not arising under this Agreement, and regardless of the currency,
place of payment or booking office of the obligation). Y will give notice to the
other party of any set off effected under this paragraph 14 to Annex I, provided
that any failure to give such notice shall not invalidate the relevant set off.





 

Annex I ■ 16
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the currency in which the other is denominated at the rate
of exchange at which such party would be able, acting in a reasonable manner and
in good faith, to purchase the relevant amount of such currency.

 

If an obligation is unascertained, Y may in good faith estimate that obligation
and set off in respect of the estimate, subject to such party accounting to
(and, if the set off in respect of the estimate exceeds the ascertained
obligation, settling with and reimbursing) the other when the obligation is
ascertained.

 

Nothing in this paragraph 14 to Annex I will be effective to create a charge or
other security interest. This paragraph 14 to Annex I will be without prejudice
and in addition to any right of set-off, combination of accounts, lien or other
right to which any party is at any time otherwise entitled (whether by operation
of law, contract or otherwise).

 





15.Additional Representation. Party B represents that it is a limited liability
company formed under the Limited Liability Company Act of the State of Delaware
(a “Delaware LLC”) and agrees to notify Party A prior to a change in legal
structure which would have the effect of Party B ceasing to exist as a Delaware
LLC.,







Annex I ■ 17
#4814-2987-4976SCHUYLKILL RIVER LLC

 

 

This Agreement may be signed in any number of counterparts, each of which shall
be considered an original.

 

GOLDMAN SACHS BANK USA

 



 

By: /s/ Meera Bhutta____________

Title: Managing Director

Date: December 15, 2014

 

SCHUYLKILL RIVER LLC




 

By: /s/ Gerald F. Stahlecker_______

Name: Gerald F. Stahlecker

Title: Executive Vice President

Date: December 15, 2014

 

   

 

 

 

 

 

Annex II

 

Names and Addresses for Communications Between Parties

 

 

Party A: Goldman Sachs Bank USA

 

Goldman Sachs Bank USA

Facsimile: +1 212 428 4534

Email: gs-sctabs-reporting@ny.email.gs.com

 

With a copy to:

 

Attention: Managing Director of PFI Desk

Address: 200 West Street, 6th Floor

New York, NY 10282

 

Attention: PFI Middle Office

Address: 200 West Street, 16th Floor

New York, NY 10282

 

All correspondence shall include the GS Reference Number: SDBB4QT33333CKRZXP

 

 

Party B: Schuylkill River LLC

 

Address: Schuylkill River LLC

c/o FS Investment Corporation II

2929 Arch Street, Suite 675

Philadelphia, PA 19104

 

Attention: Gerald F. Stahlecker, Executive Vice President

Phone No.: (215) 495-1169

Facsimile No.: (215) 222-4649

Email: jerry.stahlecker@franklinsquare.com

 

 

Annex II ■ 1
#4814-2987-4976SCHUYLKILL RIVER LLC

 

Execution Version

 

Goldman Sachs Bank USA | 200 West Street | New York, New York 10282-2198 | Tel:
+1 212 902 1000 | Fax: +1 212 428 9189

 

MASTER CONFIRMATION

 

DATE:

 

TO:

 

FROM:

 

SUBJECT:

 

REF. NO.:

December 15, 2014

 

Schuylkill River LLC (“Counterparty”)

 

Goldman Sachs Bank USA (“GS”)

 

Repurchase Facility

 

SDBB4QT33333CKRZXP

 

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Repurchase Facility entered into on
the Trade Date specified below between GS and Counterparty (the “Facility”).
This communication constitutes a “Confirmation” as referred to in the Master
Repurchase Agreement specified below. This communication supersedes and replaces
all prior communications between the parties hereto with respect to the Facility
and Transactions described below.

 

This Confirmation shall supplement, form a part of, and be subject to, the
Master Repurchase Agreement (including the Annexes thereto) dated as of December
15, 2014, each as amended or replaced from time to time (collectively, the
“Master Repurchase Agreement”), between GS and Counterparty. This Confirmation
shall be read and construed as one with the executed Master Repurchase Agreement
and all other outstanding confirmations between the parties, so that all such
confirmations, this Confirmation and the executed Master Repurchase Agreement
constitute a single Agreement between the parties. Except as expressly modified
hereby, all provisions contained in, or incorporated by reference into, the
Master Repurchase Agreement shall govern each Transaction hereunder. In the
event of any inconsistencies between the Master Repurchase Agreement and this
Confirmation, this Confirmation will govern with respect to the Transactions
covered hereby (and the last sentence of Paragraph 3(b) of the Master Repurchase
Agreement shall not apply to any such Transaction). In the event of any
inconsistencies between Annex A hereto and this Confirmation with respect to any
Transaction, the terms of Annex A with respect to such Transaction will govern.
System-generated confirmations of trade may be generated by GS that set forth
the trade terms of the individual repurchase transactions described in this
Confirmation; and, if any such system-generated confirmation of trade are
generated and there is any inconsistency between such system-generated
confirmations of trade and this Confirmation or the Master Repurchase Agreement,
then the terms of this Confirmation or the Master Repurchase Agreement, as the
case may be, shall prevail. Capitalized terms not defined herein have the
meaning ascribed to them in the Master Repurchase Agreement.

 

This Confirmation evidences a separate transaction with respect to each
Purchased Security specified in Annex A from time to time (each, a
“Transaction”) as if the details specified in Annex A with respect to that
Purchased Security were set out in the Confirmation in full. Each such
Transaction will have a unique Transaction Number as is set out in Annex A. The
terms of the Facility and each particular Transaction to which this Confirmation
relates are as follows:

 

 

 1SCHUYLKILL RIVER LLC

 

 

 

(A)

Terms Related to the Facility

1.

Basic Terms

Buyer GS Seller Counterparty Trade Date December 15, 2014 Facility Commencement
Date December 15, 2014 Ramp-up Period End Date March 15, 2015 Facility End Date
December 15, 2018 Maximum Purchased Security Notional Amount USD 690,000,000.00
Aggregate Purchased Security Notional Amount At any time, the sum of the
Purchased Security Notional Amounts under all Transactions for which a Purchase
Date has occurred at or prior to such time. Maximum Aggregate Facility Size USD
400,000,000.00 Eligible Security

Green Creek LLC Floating Rate Notes due February 15, 2026

 

CUSIP No. 392893 AA1

 

For the avoidance of doubt, the Purchased Security for each Transaction under
this Master Confirmation shall be the Eligible Security identified above.

Security Issuer Green Creek LLC Haircut Percentage 42% Business Days London and
New York. Business Day Convention Modified Following Calculation Agent

GS

 

Unless otherwise expressly stated herein, all determinations by the Calculation
Agent hereunder shall be made in its sole and absolute discretion exercised in
good faith and in a manner generally consistent with its then-current practices.

 

 

 

 2SCHUYLKILL RIVER LLC

 

 

 

2.

Conditions Precedent to Effectiveness of the Facility

Conditions

It shall be a condition to the effectiveness of this Confirmation, and to the
entry of the first Transaction hereunder, that the following conditions shall
have been satisfied (or waived by GS), in form and substance satisfactory to GS
in its sole and absolute discretion:

 

(a)

GS shall have received the documents and certificates referred to in paragraph 6
to Annex I to the Master Repurchase Agreement, all in form and substance
satisfactory to GS and its counsel in its sole discretion;

 

(b)

GS shall have received the Master Repurchase Agreement and this Confirmation
duly executed by Counterparty, and shall have received executed copies of the
Security Indenture (including the schedules and exhibits thereto) and all
documents, certificates and opinions delivered pursuant thereto, all in form and
substance satisfactory to GS in its sole discretion; and

 

(c)

no default or event of default with respect to Counterparty has occurred under
the Master Repurchase Agreement and is then continuing.

 

3.

Additions of Transactions; Post-Ramp-up Period Transaction Combination

Additions

Subject to the satisfaction of the conditions precedent set forth herein, on any
Business Day during the period from and including the Facility Commencement Date
to but excluding the Ramp-Up Period End Date, Counterparty may, by delivery to
GS of an Addition Notice with a Notice Date not less than five Business Days
prior to the proposed Purchase Date for such Transaction, elect to enter into a
Transaction (an “Addition”) with GS with respect to the Eligible Security (and
GS agrees to enter into such Transaction on the terms and conditions specified
herein), provided in each case that:

 

(a)

after giving effect to such Transaction, the sum of the Initial Purchase Prices
of all Transactions for which a Purchase Date shall have occurred shall not
exceed the Maximum Aggregate Facility Size;

 

(b)

the terms of such Transaction are in compliance with the terms and conditions
set forth in this Confirmation and the Master Repurchase Agreement;

 

(c)

the Conditions to Effectiveness with respect to such Transaction are satisfied;
and

 

 

 

 3SCHUYLKILL RIVER LLC

 

 

 

 

(d)

GS shall have no obligation to enter into any Transaction if any of the criteria
set forth in the definition of “Collateral Obligation” in the Security Indenture
are not satisfied as of the related Notice Date (determined as if such Notice
Date were after the “Effective Date” referred to in the Security Indenture).

 

In connection with each Transaction, GS shall notify Counterparty of the
Purchase Date (which shall be a Business Day) and the related Purchase Price.

Addition Notice A notice in substantially the form attached as Annex B duly
completed and executed by Counterparty and setting forth (among other
information) the proposed Purchase Date and the proposed Purchased Security
Notional Amount, or a notice otherwise in form and substance satisfactory to GS.
Notice Date With respect to any Addition Notice, the date on which such Addition
Notice is received by GS (or, if any such day is not a Business Day, the next
succeeding Business Day). Combination of Transactions

On the Business Day immediately following the Ramp-up Period End Date, all
Transactions hereunder shall (automatically and without action by any Person) be
deemed combined into a single Transaction hereunder having (for the avoidance of
doubt):

 

(a)

a Purchased Security Notional Amount equal to the sum of the Purchased Security
Notional Amounts of each individual Transaction hereunder immediately prior to
such combination; and

 

(b)

a Purchase Price (and an Initial Purchase Price) equal to the sum of the
Purchase Prices (or Initial Purchase Prices) of each individual Transaction
hereunder immediately prior to such combination.

 

GS shall prepare and deliver to Counterparty a revised Annex A (or another form
setting forth information corresponding to that set forth on Annex A),
reflecting the terms of the Transaction after giving effect to such combination,
reasonably promptly following the occurrence thereof.

 

 

(B)

Terms Relating to Each Transaction

1.

General Terms

Terms Specified in Annex A

The following terms in relation to each Transaction will be specified in Annex A
(by the Calculation Agent):

 

•

Transaction Number (to be assigned by the Calculation Agent)

 

•

Security Issuer (which shall be Green Creek LLC)

 

 

 

 4SCHUYLKILL RIVER LLC

 

 

 

 

•

Purchased Security (which shall be the Eligible Security)

 

•

Purchase Date (which shall be the Business Day on which the Conditions to
Effectiveness for such Transaction are satisfied)

 

•

Initial Purchase Price

 

•

Purchased Security Notional Amount

Purchased Security Notional Amount For each Transaction, the original par amount
of the Eligible Security that is purchased hereunder in such Transaction
(determined without regard to paydowns on the Eligible Security occurring at any
time). Purchase Price

For each Transaction, an amount equal to the product of:

 

(a)

the Purchased Security Notional Amount for such Transaction; and

 

(b)

one minus the Haircut Percentage.

Initial Purchase Price For each Transaction, the Purchase Price for such
Transaction on the Purchase Date for such Transaction.

Repurchase Date

 

In relation to the Purchased Security in each Transaction, the earliest to occur
of:

 

(a)

the Scheduled Repurchase Date for such Purchased Security;

 

(b)

the date on which the non-defaulting party exercises its option to declare an
Event of Default pursuant to Section 11 of the Master Repurchase Agreement;

 

(c)

the date (if any) on or following the occurrence of a Credit Event with respect
to such Purchased Security specified in writing by GS to Counterparty;

 

(d)

the date (if any) on or following the occurrence of a Regulatory Change
specified in writing by GS to Counterparty;

 

(e)

the Assignment-Related Repurchase Date (if any) specified in writing by
Counterparty to GS; and

 

(f)

the date (if any) specified in writing by Counterparty to GS, provided that a
Dispute-Related Repurchase Right has occurred and is continuing on the date of
such notice from Counterparty (the occurrence of the Repurchase Date under this
clause (f), a “Dispute-Related Repurchase Date Acceleration”).

Scheduled Repurchase Date For each Transaction, the Facility End Date.

 

 

 

 

 5SCHUYLKILL RIVER LLC

 

 

 

Regulatory Change

Any enactment or establishment of or supplement or amendment to, or change in
any law, regulation, rule, policy or guideline (including any accord or standard
of the Basel Committee on Banking Supervision, the Federal Reserve Board or any
state banking regulatory) or in the application or official interpretation of
any such law, regulation, rule, policy or guideline that, in each case, becomes
effective on or after the Facility Commencement Date and is binding on or
otherwise has an effect on GS and, as a result of which, in the reasonable
determination of GS, for reasons outside GS’s control, GS will (either by
voluntary submission or by applicable law) no longer be permitted to enter into
or maintain any Transaction hereunder or be subject to materially less favorable
regulatory capital treatment with respect to the Transactions by comparison to
the regulatory capital treatment applicable as a result of the entry into this
Facility on the Facility Commencement Date.

 

Before declaring a Repurchase Date due to the occurrence of a Regulatory Change,
GS agrees to take commercially reasonable measures to eliminate or mitigate the
impact of such Regulatory Change (which, for the avoidance of doubt, includes
but is not limited to GS using commercially reasonable efforts to restructure
the Transactions under this Confirmation with Counterparty to make them
compliant (in the case of any such changes that would restrict entry into or
maintenance of Transactions) or more efficient from a regulatory perspective (in
the case of any such changes that would result in less favorable regulatory
capital treatment), provided that Counterparty is under no obligation to agree
to any such restructuring or any other changes to the terms of this Confirmation
or the Master Repurchase Agreement.

Market Value

With respect to the Purchased Security (in its entirety) as of any date, an
amount equal to the lesser of (a) the Look-Through Market Value of the Purchased
Security at such date and (b) the Maximum Purchased Security Notional Amount.

 

If on any date the sum of the Purchased Security Notional Amounts for all
Transactions hereunder at such time is for any reason less than the full par
amount of the Purchased Security that has been issued under the Security
Indenture (determined without regard to paydowns on the Purchased Security),
then the Calculation Agent will pro-rate the Look-Through Market Value to
reflect the portion of the Purchased Security that is then the subject of
Transactions hereunder.

Look-Through Market Value

With respect to the Eligible Security (in its entirety) as of any date, the sum
of:

 

(a)

the aggregate Asset Market Related Amounts in respect of all Underlying Assets
and Unsettled Purchase Assets in the Underlying Portfolio on such date; plus

 

(b)

the Cash Value as at such date.

 

 

 

 

 6SCHUYLKILL RIVER LLC

 

 

 

Asset Market Related Amount

As of any date:

 

(a)

in respect of an Underlying Asset in the Underlying Portfolio as of such date or
an Unsettled Purchase Asset as of such date (but excluding all Unsettled Sale
Assets and all Zero Value Assets), the product of:

 

(1)

the Asset Amortized Amount therefor as of such date; and

 

(2)

the Asset Current Price (expressed as a percentage) therefor as of such date;

 

(b)

in respect of an Unsettled Sale Asset in the Underlying Portfolio as of such
date that is not a Zero Value Asset, the Settlement Value of such Unsettled Sale
Asset as of such date; and

 

(c)

in respect of a Zero Value Asset in the Underlying Portfolio as of such date,
zero.

Asset Amortized Amount In respect of an Underlying Asset or Unsettled Purchase
Asset on any day, an amount equal to the principal amount outstanding under such
Underlying Asset or Unsettled Purchase Asset on such day (after giving effect on
a pro-rata basis to any repurchase, repayment or tender offer in respect of that
Underlying Asset or Unsettled Purchase Asset). Asset Current Price In respect of
an Underlying Asset or Unsettled Purchase Asset on any date, the bid side market
value of that Underlying Asset or Unsettled Purchase Asset (expressed as a
percentage of par of the Underlying Asset Notional Amount) but excluding any
accrued interest, as determined by the Calculation Agent and notified to the
parties by the Calculation Agent on each Business Day. Underlying Asset Notional
Amount In respect of any Underlying Asset or any Unsettled Purchase Asset, the
full principal amount of the Underlying Asset or Unsettled Purchase Asset, as
applicable, owned by the Security Issuer or Committed to be owned by the
Security Issuer, as the case may be. Cash Value

As of any date, an amount, determined by the Calculation Agent, equal to:

 

(a)

the aggregate amount of cash standing to the credit of the Security Issuer
Account (excluding any accrued and unpaid interest); minus

 

(b)

the aggregate Settlement Value for all Unsettled Purchase Assets as at such date
(if any).

Security Issuer Account The “Principal Collection Account”, as defined in the
Security Indenture.

 

 

 

 

 7SCHUYLKILL RIVER LLC

 

 

 

Underlying Asset Each loan or bond that is owned by the Security Issuer from
time to time and is identified in the Schedule of Collateral Obligations (as
defined in the Security Indenture) set forth on Schedule A to the Security
Indenture and amended from time to time. Private Underlying Asset Each
Underlying Asset or Proposed Underlying Asset that has been designated a
“Private Collateral Obligation” pursuant to Section 12.2(a)(ii) of the Security
Indenture. Non-Private Underlying Asset Each Underlying Asset and Proposed
Underlying Asset that is not a Private Underlying Asset. Underlying Portfolio
The portfolio of Underlying Assets or Unsettled Purchase Assets, as applicable,
owned by the Security Issuer or Committed to be owned by the Security Issuer
from time to time. Collateral Manager The Collateral Manager as defined in the
Security Indenture. Proposed Underlying Asset A loan or bond that the Collateral
Manager has proposed to be acquired by the Security Issuer that satisfies the
Reinvestment Criteria at the time of such proposal. Unsettled Purchase Asset As
of any date, an asset that the Security Issuer has Committed to acquire and in
respect of which the purchase by the Security Issuer has not yet settled.
Unsettled Sale Asset As of any date, an Underlying Asset that the Security
Issuer has Committed to sell and in respect of which the sale by the Security
Issuer has not yet settled. Zero Value Asset

An Underlying Asset at any time:

 

(a)

in respect of which there has occurred a Zero Value Event;

 

(b)

that did not satisfy the Reinvestment Criteria at the time the Security Issuer
Committed to acquire such Underlying Asset (unless such Underlying Asset, after
such date, subsequently satisfies the Reinvestment Criteria);

 

(c)

that has been the subject of a Restructuring or a Material Modification if, in
either case:

 

(1)

immediately following such Restructuring or Material Modification, such
Underlying Asset fails to satisfy the Reinvestment Criteria (unless such
Underlying Asset, after such date, subsequently satisfies the Reinvestment
Criteria); or

 

(2)

the GS Consent Condition is not satisfied with respect to such Restructuring or
Material Modification.

 

 

 

 

 8SCHUYLKILL RIVER LLC

 

 

 

Restructuring

With respect to an Underlying Asset:

 

(a)

if such Underlying Asset is a Non-Private Underlying Asset, a “Restructuring”
(as defined in Section 4.7 of the Credit Definitions) has occurred in respect of
the Underlying Asset; and

 

(b)

if such Underlying Asset is a Private Underlying Asset, a “Restructuring” (as
defined in Section 4.7 of the Credit Definitions) has occurred in respect of the
Underlying Asset (except that, for such purposes, Section 4.7(a)(iv) of the
Credit Definitions shall be amended to include the following at the end thereof
“; or a release of liens or other credit support for the Obligation; or any
other change that materially reduces the level of subordination enhancing the
Obligation”).

 

For purposes of this Confirmation, “Multiple Holder Obligation” will not be
applicable in determining whether any such Restructuring occurs.

Material Modification A “Specified Change” (as defined in the Security
Indenture) to an Underlying Asset. Settlement Value

As of any date:

 

(a)

in respect of any Unsettled Purchase Asset, the aggregate consideration to be
paid by the Security Issuer to acquire such Unsettled Purchase Asset; and

 

(b)

in respect of any Unsettled Sale Asset, the contractual sale price for such
Unsettled Sale Asset (expressed in USD) to be received by the Security Issuer
from the purchaser of such Underlying Asset; provided that:

 

(1)

if the sale of such Unsettled Sale Asset remains unsettled for more than 30
calendar days, then:

 

(x)

from time to time upon request from GS Counterparty shall provide to GS all
information known to Counterparty concerning the facts and circumstances causing
such delay in settlement and cooperate with GS in discussing with the Security
Issuer and the Collateral Manager strategies for accelerating settlement of such
sale; and

 

(y)

if the purchaser of such Unsettled Sale Asset is an affiliate of Counterparty
and such delay in settlement is not solely a result of operational or logistical
issues, Counterparty and GS shall work together in good faith to determine the
Settlement Value for such Unsettled Purchase Asset; and

 

 

 9SCHUYLKILL RIVER LLC

 

 

 

 

(2)

if the sale of such Unsettled Sale Asset continues to remain unsettled for more
than 90 calendar days, then the Settlement Value for such Unsettled Sale Asset
will be determined by the Calculation Agent.

Credit Event

Defaulted Asset Sale Failure

 

Security Event of Default

 

As used herein:

 

“Defaulted Asset Sale Failure” shall mean the Security Issuer’s failure to
Commit to sell any Defaulted Obligation (as defined in the Security Indenture)
within 30 days of such Underlying Asset becoming a Defaulted Obligation,
provided that the failure to Commit to sell any Defaulted Obligation within 30
days of such Underlying Asset becoming a Defaulted Obligation shall not result
in a Defaulted Asset Sale Failure for so long as the Security Issuer continues
to use commercially reasonable efforts to continue to sell such Defaulted
Obligation after such 30 day period.

 

“Security Event of Default” shall mean, with respect to any Purchased Security,
an event of default (however designated) in the Security Indenture.

 

“Security Indenture” shall mean the indenture or other underlying instruments
governing the Purchased Security.

Zero Value Event

In respect of any Underlying Asset, the occurrence of any one or more of the
following:

 

Bankruptcy

 

Failure to Pay

 

As used herein:

 

“Bankruptcy” with respect to an Underlying Asset shall mean a “Bankruptcy” (as
defined in the 2003 ISDA Credit Derivatives Definitions as published by the
International Swap and Derivatives Association, Inc. (the “Credit Definitions”))
with respect to the related obligor.

 

“Failure to Pay” with respect to an Underlying Asset shall mean, after the
expiration of any applicable grace period (however defined under the terms of
the Underlying Asset), the occurrence of a non-payment of a payment of interest
Scheduled to be Due or principal on the Underlying Asset when due, in accordance
with the terms of the Underlying Asset at the time of such failure.

 

“Scheduled to be Due” shall mean, in the case of an interest payment, that such
interest payment would accrue during the related calculation period for the
Underlying Asset.

 

 

 

 

 10SCHUYLKILL RIVER LLC

 

 

 

Commitment A binding commitment pursuant to FSIC II’s and/or the Collateral
Manager’s then current policies and procedures to purchase or sell an Underlying
Asset between the buyer and seller of such Underlying Asset entered into
pursuant to customary documents in the relevant market.  The terms “Commit” and
“Committed” have correlative meanings. Reinvestment Criteria The criteria set
forth in the Security Indenture (including, without limitation, the criteria set
forth in the definition of “Collateral Obligation” set forth therein) that,
pursuant to the terms set forth in the Security Indenture are required to be
satisfied as a condition to the purchase of an Underlying Asset (other than any
consent of one or more holders of the Eligible Security). GS Consent Condition
For any Underlying Asset proposed to be acquired by the Security Issuer or any
Underlying Asset subject to a Restructuring or Material Modification after it
was acquired by the Security Issuer, a condition satisfied if GS consents to
such acquisition, Restructuring or Material Modification, as applicable (which
GS may withhold in its sole and absolute discretion).

 

 

2.

Conditions to Effectiveness

Conditions to Effectiveness

The effectiveness of each Transaction shall be subject to the satisfaction of
each of the conditions precedent for such Transaction specified in the Master
Repurchase Agreement and the satisfaction of each of the following additional
conditions:

 

(a)

a valid Addition Notice has been timely delivered to GS;

 

(b)

in the case of the first Transaction hereunder:

 

(1)

the “Closing Date” under and as defined in the Security Indenture shall have
occurred, and the Seller shall have acquired a portion of the Eligible Security
in an amount equal to the Purchased Security Notional Amount for such
Transaction; and

 

(2)

Counterparty shall have initiated the transfer to GS of a par amount of the
Eligible Securities equal to the Purchased Security Notional Amount for such
Transaction pursuant to Paragraph 3(a) of the Master Repurchase Agreement for
scheduled settlement substantially in accordance with the then-current market
practice in the principal market for such Security;

 

 

 

 

 11SCHUYLKILL RIVER LLC

 

 

 

 

(c)

in the case of each subsequent Transaction hereunder, the related “Increase”
under the Security Indenture shall have occurred, and Counterparty shall have
initiated the transfer to GS of a par amount of the Eligible Securities equal to
the Purchased Security Notional Amount for such Transaction pursuant to
Paragraph 3(a) of the Master Repurchase Agreement for scheduled settlement
substantially in accordance with the then-current market practice in the
principal market for such Security;

 

(d)

no default or event of default with respect to Counterparty has occurred under
the Master Repurchase Agreement and is then continuing; and

 

(e)

no Margin Deficit exists under the Master Repurchase Agreement.

 

GS shall prepare and deliver to Counterparty a revised Annex A (or another form
setting forth information corresponding to that set forth on Annex A),
reflecting the terms of such Transaction, reasonably promptly following the
satisfaction of the Conditions to Effectiveness for such Transaction.

 

 

3.

Upfront Payment

Upfront Payment



[***]

 

 

4.

Financing Fees

Ramp-Up Period Financing Fee Payments

In lieu of accrual and payment of Pricing Differential in respect of the
Transactions, on the initial Financing Fee Payment Date, Counterparty shall pay
to GS an amount in USD (the initial “Financing Fee Payments”) equal to:

 

(a)

the Initial Purchase Price for each Transaction; multiplied by

 

(b)

the sum of (1) the Floating Rate as of the Financing Fee Reset Date for such
Financing Fee Period for such Transaction plus (2) the Spread; multiplied by

 

(c)

the Financing Fee Day Count Fraction.

Spread 2.50% per annum.

 

 



[***] denotes confidential information deleted from SEC-filed counterpart.



 

 12SCHUYLKILL RIVER LLC

 

 

 

Post-Ramp-Up Period Financing Fee Payments

In lieu of accrual and payment of Pricing Differential in respect of all of the
Transactions collectively (and without duplication of any Financing Fees
theretofore paid as part of the Repurchase Price of any Purchased Securities),
on each Financing Fee Payment Date (other than the initial Financing Fee Payment
Date), Counterparty shall pay to GS an amount in USD (the subsequent “Financing
Fee Payments”) equal to:

 

(a)

the Maximum Aggregate Facility Size; multiplied by

 

(b)

the sum of (1) the Floating Rate as of the Financing Fee Reset Date for such
Financing Fee Period plus (2) the Average Applicable Margin for such Financing
Fee Period; multiplied by

 

(c)

the Financing Fee Day Count Fraction.

Financing Fee Payment Dates Each date that is 2 Business Days after each
Financing Fee Period End Date. Financing Fee Period End Dates

(a)

Each three-month anniversary of the Facility Commencement Date to, but
excluding, the Repurchase Date; and

 

(b)

the Repurchase Date.

Financing Fee Period

(a)

For each Transaction having a Purchase Date prior to the Ramp-Up Period End
Date, initially, the period from, and including, the Purchase Date for such
Transaction to, but excluding, the initial Financing Fee Period End Date; and

 

(b)

for each Transaction (including those having an initial Financing Fee Period
under clause (a) above), each period from, and including, the prior Financing
Fee Period End Date to, but excluding, the current Financing Fee Period End
Date.

Floating Rate

 

For any Financing Fee Period, three-month USD LIBOR, except that linear
interpolation will apply for Financing Fee Periods commencing prior to the
Ramp-Up Period End Date.

 

“USD LIBOR” for any Financing Fee Period shall be the rate for deposits in U.S.
Dollars which appears on the Reuters Screen LIBOR01 (or a successor page) at
11:00 a.m. London time on the date that is two London Business Days prior to the
first day of such Financing Fee Period (or, if such rate does not appear
thereon, the arithmetic mean of the offered quotations of four major banks in
London designated by the Buyer to prime banks in the London interbank market for
U.S. Dollar deposits in Europe) having a maturity of three months.

London Business Day



Any day on which commercial banks are open for general business in London.

New York Business Day



Any day on which commercial banks are open for general business in New York.

 

 

 13SCHUYLKILL RIVER LLC

 

 

 

Average Applicable Margin For any Financing Fee Period, the sum of the
Applicable Margin for each day in such Financing Fee Period divided by the
number of days in such Financing Fee Period. Applicable Margin

For any day, the higher of:

 

(a)

the product of:

 

(1)

the Spread; and

 

(2)

the ratio on such day of:

 

(x)

the Aggregate Purchased Security Notional Amount minus the Adjusted Aggregate
Reduction Amount as of such day; to

 

(y)

the Aggregate Purchased Security Notional Amount as of such day; and

(b)

1.50%.

Financing Fee Day Count Fraction Actual/360 Financing Fee Reset Dates For each
Transaction, the first day of each Financing Fee Period for such Transaction
Adjusted Aggregate Reduction Amount

For any day, the lesser of:

 

(a)

the Aggregate Reduction Amount in effect on such day; and

 

(b)

the Cash Value as of such day.

Reduction Amounts

If after the Ramp-Up Period End Date the Collateral Manager proposes a Proposed
Underlying Asset for which at least two Pricing Sources are available and GS
notifies Counterparty (including by telephone or email) that:

 

(x)

GS has determined (in its sole and absolute discretion) that such Proposed
Underlying Asset is a Non-Private Underlying Asset; and

 

(y)

the GS Consent Condition is not satisfied with respect to such Proposed
Underlying Asset, such event will constitute a “Rejection Event” and the
Proposed Underlying Asset will constitute a “Rejected Underlying Asset” unless
the GS Consent Condition is subsequently satisfied with respect to such Proposed
Underlying Asset within three Business Days after GS receives a Reduction Notice
for the related Reduction Event as described below.

 

 

 

 

 14SCHUYLKILL RIVER LLC

 

 

 

 

If the GS Consent Condition is not satisfied with respect to any Restructuring
or any Material Modification of an Underlying Asset, such event will constitute
a “Rejection Event” and the Underlying Asset will also constitute a “Rejected
Underlying Asset” unless the GS Consent Condition is subsequently satisfied with
respect to such Restructuring or Material Modification within three Business
Days after GS receives a Reduction Notice for the related Reduction Event as
described below.

 

Each time three unique and consecutive Rejection Events occur (each with respect
to Underlying Assets or Proposed Underlying Assets issued by obligors
unaffiliated with one another), such occurrence will constitute a “Reduction
Event”, whereupon Counterparty may, by written notice to GS (each such notice, a
“Reduction Notice”), declare a “Reduction Amount” (with effect from the date of
such Reduction Notice, each such date a “Reduction Date”) with respect to such
Reduction Event equal to the average of the Reduction Calculation Amounts of the
Rejected Underlying Assets relating to such Reduction Event (determined, for the
avoidance of doubt, taking into account the portion of such Rejected Underlying
Asset that is or would have been acquired by the Security Issuer), provided that
the Reduction Amount related to such Reduction Event shall be deemed reduced to
zero (with effect from the date of the related Reduction Notice) if, within
three Business Days following the related Reduction Date, the GS Consent
Condition is subsequently satisfied with respect to one or more of the Rejected
Underlying Assets related to such Reduction Event.

 

For the avoidance of doubt, multiple Reduction Events may occur during the term
of this Agreement entitling Counterparty to declare Reduction Amounts with
respect to each such Reduction Event (the sum of all Reduction Amounts at any
time, the “Aggregate Reduction Amount” at such time).

 

If (at any time after any Reduction Event) the Collateral Manager proposes a
Proposed Underlying Asset and GS notifies Counterparty (including by telephone
or email) that the GS Consent Condition is satisfied with respect to such
Proposed Underlying Asset (each such date, an “Acceptance Date”), or the GS
Consent Condition is satisfied with respect to a related Restructuring or
Material Modification, the Aggregate Reduction Amount will be reduced (but not
below zero) (with effect from such Acceptance Date) by an amount equal to the
Reduction Calculation Amount of such Proposed Underlying Asset or Underlying
Asset (determined, for the avoidance of doubt, taking into account the portion
of such Proposed Underlying Asset or Underlying Asset, as the case may be, that
is or would have been acquired by the Security Issuer).

 

 

 

 

 15SCHUYLKILL RIVER LLC

 

 

 

Reduction Calculation Amount

For any Rejection Event relating to a Proposed Underlying Asset that is a
Rejected Underlying Asset, the proposed purchase price of such Rejected
Underlying Asset.

 

For any Rejection Event relating to a Restructuring or Material Modifications,
the then-prevailing market value of the related Rejected Underlying Asset.

Pricing Source For any Underlying Asset or Proposed Underlying Asset, a market
maker in the relevant market, LoanX or other pricing sources reasonably
acceptable to GS.

 

5.

Make-Whole Payment

Make-Whole Payment Requirement If the Repurchase Date for the Transactions is
accelerated for any reason (other than the occurrence of a Regulatory Change,
the occurrence of an Assignment-Related Repurchase Date Acceleration or the
occurrence of a Dispute-Related Repurchase Date Acceleration) (a “Repurchase
Date Acceleration”), then Counterparty shall pay to GS, within five Business
Days of the date on which such acceleration occurs, an amount equal to the
Make-Whole Amount. Make-Whole Amount In connection with a Repurchase Date
Acceleration (if any), an amount equal to the aggregate amount of Financing Fee
Payments that would be payable to GS hereunder during the period from and
including the date on which such Repurchase Date Acceleration occurs to but
excluding the Scheduled Repurchase Date (determined as if the Floating Rate were
equal to zero), discounted to present value, all as calculated by the
Calculation Agent.

 

6.

Application of Principal Payments.

Cash Principal Payment Provisions

On each date on which GS receives a payment (other than a payment of interest)
on the Purchased Security in cash and in immediately available funds (each, a
“Cash Principal Payment”), GS shall reduce the Repurchase Price for such
Purchased Security by an amount equal to the related Repurchase Price Reduction
Amount.

 

On or reasonably promptly following the second Business Day after GS’s receipt
of a Cash Principal Payment GS shall use commercially reasonable efforts to
remit to Counterparty an amount equal to the related Counterparty Application
Amount.

Repurchase Price Reduction Amount

With respect to any Cash Principal Payment, an amount equal to the product of:

 

(a)

such Cash Principal Payment; and

 

(b)

one minus the Haircut Percentage.

 

 

 

 

 16SCHUYLKILL RIVER LLC

 

 

 

Counterparty Application Amount

With respect to any Cash Principal Payment, an amount equal to the product of:

 

(a)

such Cash Principal Payment; minus

 

(b)

the Repurchase Price Reduction Amount for such Cash Principal Payment.

 

7.

Dispute Resolution, Etc.

Dispute Resolution

If Counterparty in good faith disputes the Asset Market Related Amounts of one
or more Underlying Assets as determined by the Calculation Agent as of any
Business Day and, accordingly, Counterparty wishes to dispute the calculation of
a Margin Deficit or an Excess Cure Collateral Refund Amount (each, a “Dispute”),
then for so long as such Dispute is continuing (and provided that no Event of
Default, Monetary Default or Other Material Default with respect to Counterparty
occurs or is then continuing), upon the request of Counterparty, GS and
Counterparty will work together in good faith to resolve such Dispute, it being
understood that Counterparty shall at all times during the pendency of each
Dispute be required to comply with its obligations under Paragraph 4 of the
Master Repurchase Agreement based upon the determinations of the Asset Market
Related Amounts of the Underlying Assets as determined by the Calculation Agent.

 

GS agrees that, if any Dispute continues unresolved for more than five Business
Days, a “Dispute-Related Repurchase Right” shall be deemed to exist until the
earlier to occur (if any) of (a) the resolution of such Dispute by the parties
and (b) the occurrence of an Event of Default, a Monetary Default or an Other
Material Default with respect to Counterparty.

 

The provisions set forth in this Dispute Resolution section supersede all
inconsistent provisions in the Master Repurchase Agreement.

Monetary Default A default by a party in the payment of money hereunder or under
the Master Repurchase Agreement when due (determined without regard to any grace
period otherwise specified), or a default by such party in the performance or
observance of any other obligation hereunder or under the Master Repurchase
Agreement (determined without regard to any grace period otherwise specified)
that by its terms can be cured solely by the payment of money. Other Material
Default A default by a party in the performance or observance of any material
obligation of that party hereunder or under the Master Repurchase Agreement
that, with the giving of notice or lapse of time or both, would become an Event
of Default with respect to such party.

 

 

 

 

 17SCHUYLKILL RIVER LLC

 

 

 

8.

Additional Provisions

Restriking Terms If for any period of five or more consecutive Business Days the
net amount of cash margin held by GS under Paragraph 4 of the Master Repurchase
Agreement exceeds 10% of the sum of the then-current Repurchase Prices
hereunder, then for so long as such condition is continuing (and provided that
no Event of Default or event that, with the giving of notice or lapse of time or
both, would become an Event of Default with respect to Counterparty occurs or is
then continuing), upon the request of Counterparty, GS and Counterparty will
work together in good faith to restrike one or more of the economic terms of the
Transactions under the Master Repurchase Agreement with a view to reducing or
eliminating the amount of cash margin then required to be posted to GS
thereunder, it being understood that, in connection with any such restriking, GS
may require that changes to other economic terms of the Transactions be made,
and that changes to the terms of the Purchased Securities be made, in order to
preserve the overall economic effect of the Transactions for GS. Limit on
Optional Redemptions GS agrees that, for so long as any Transaction is
outstanding under this Confirmation (unless an Event of Default with respect to
Counterparty has occurred and is then continuing), it will not give the Security
Issuer or the Trustee under the Security Indenture any direction to effect a
redemption (in whole or in part) of the Purchased Securities. Counterparty Note
Restriction Counterparty agrees that, for so long as any Transaction is
outstanding under this Confirmation, it shall not at any time (1) hold any
portion of the Purchased Securities or (2) transfer any portion of the Purchased
Securities (other than pursuant to the provisions hereof and of the Master
Repurchase Agreement). No Substitution Rights Seller may not substitute other
Securities for the Purchased Security, unless otherwise agreed to by Purchaser
in writing in its sole and absolute discretion.   Indemnity Counterparty shall
indemnify GS and each Related Party (as defined below) (each such person being
referred to herein as an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees and reasonable out-of-pocket expenses of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Master Repurchase Agreement, this Confirmation or any agreement
or instrument contemplated hereby, the performance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
Transaction or any other transactions contemplated hereby or thereby or (ii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses have resulted from the bad faith, gross
negligence or willful misconduct of any Indemnitee or a breach of the Master
Repurchase Agreement or this Confirmation by GS.

 

 

 

 

 18SCHUYLKILL RIVER LLC

 

 

 

 

Notwithstanding the foregoing, in no event shall Counterparty be liable for any
indirect, consequential, incidental, exemplary or punitive damages, opportunity
cost or lost profits (other than as set forth in Paragraph 11 of the Master
Repurchase Agreement).

 

The obligations of Counterparty in this Indemnity section shall survive
termination of the Transaction and any termination of the Master Repurchase
Agreement.

 

As used herein “Related Party” means GS’s affiliates and the respective
directors, officers, employees, agents and advisors of GS and GS’s affiliates.

Taxes

 

Each of the parties hereto intends and agrees to treat the Transaction, for
United States income tax purposes, as a secured loan made by Buyer to
Seller.  Consistent with the Transaction being treated for U.S. federal income
tax purposes as a secured loan made by Buyer to Seller, Buyer agrees to provide
Seller with a Form 1099-INT (or any successor form) with respect to interest
paid to Buyer and passed on to Seller pursuant to Paragraph 5 of the Master
Repurchase Agreement. Certain Voting Rights

If GS has the right to exercise any Specified Voting Right in relation to any
consent, vote, direction proposal or resolution arising at any time while this
Transaction is outstanding, then:

 

(a)

GS shall notify Counterparty thereof in writing after its receipt of notice
thereof or GS otherwise becomes aware thereof;

 

(b)

GS shall not exercise such Specified Voting Right unless and until directed to
do so by Counterparty; and

 

(c)

GS shall either (x) follow Counterparty’s written instructions as to the manner
and timing of exercising such Specified Voting Right or (y) procure that
Counterparty may exercise such Specified Voting Right directly,

 

provided that, without prejudice to clause (b), GS shall have no obligation to
take any action in relation to any direction from Counterparty with respect to
the exercise of any Specified Voting Right if doing so could expose GS to
liability, could violate any rule or regulation applicable to GS or any
interpretation thereof (whether or not having the force of law), could cause
reputational damage to GS or otherwise cause GS to otherwise incur any expenses
not paid by Counterparty in a manner satisfactory to GS.

 

 

 

 

 19SCHUYLKILL RIVER LLC

 

 

 

  Notwithstanding the foregoing, GS may exercise at any time and from time to
time all other rights given to it as a holder of the Purchased Security as if
this Transaction were not outstanding (including, without limitation, all rights
to exercise remedies upon the occurrence of an event of default or an
acceleration event, all rights to give or refrain from giving consents to
amendments, modifications, supplements and waivers to the Security Indenture and
the other documents executed and delivered thereunder or in connection
therewith, all rights to consent or refrain from giving consent to changes to
the assets purchased or sold by the Security Issuer, and all rights to otherwise
give directions or refrain from giving directions under the Purchased Security),
in each case other than the Specified Voting Rights. Specified Voting Right The
right of a holder of the Purchased Security (in its capacity as such) to
participate in the selection or removal of a general partner, managing member,
member of the board of directors or trustees, investment manager, investment
adviser, or commodity trading advisor of the Security Issuer (excluding the
rights of a creditor to exercise remedies upon the occurrence of an event of
default or an acceleration event). Expense Reimbursement

GS agrees to reimburse Counterparty for payment of out-of-pocket costs incurred
by Counterparty in connection with Additions hereunder through the Ramp-up
Period End Date, promptly following presentation of an invoice therefor, in an
amount up to the lesser of:

 

(a)

the product of (1) USD 10,000; and (2) the number of Additions that occurred
from the Facility Commencement Date through the Ramp-up Period End Date; and

 

(b)

USD 50,000.

 

9.

Payment Details, Etc.

Payments to GS In accordance with GS’s prior written instructions as set forth
below or as otherwise delivered to Counterparty.   GS Payment Details In
accordance with GS’s written instructions as delivered to Counterparty. GS
Inquiries

Goldman Sachs Bank USA

Facsimile:         +1 212 428 4534

Email:               gs-sctabs-reporting@ny.email.gs.com

GS Notices

Goldman Sachs Bank USA

Facsimile:         +1 212 428 4534

Email:               gs-pfi-mo-confidential@gs.com

 

With a copy to:

 

Attention:         Managing Director of PFI Desk

Address:          200 West Street, 6th Floor

New York, NY 10282

 

 

 

 20SCHUYLKILL RIVER LLC

 

 

 

 

Attention:         PFI Middle Office

Address:          200 West Street, 16th Floor

New York, NY 10282

 

All correspondence shall include the GS Reference Number:

SDBB4QT33333CKRZXP

Payments to Counterparty In accordance with Counterparty’s written instructions
as set forth below or otherwise delivered to GS.  GS shall make no payments (and
have no obligation to make any payment hereunder) without having received
(i) such written instructions and (ii) a fully executed facsimile copy of this
Confirmation or other written acceptance of the terms hereof. Counterparty
Payment Details In accordance with Counterparty’s written instructions as
delivered to GS.   Counterparty Inquiries In accordance with Counterparty’s
written instructions as delivered to GS

 

(C)

Miscellaneous.

 

1.

Amendments, Etc. Except as otherwise expressly stated herein, this Confirmation
may not be amended except in writing signed by both parties.

 

2.

Execution. This Confirmation may be executed in counterparts (including by
facsimile or electronic transmission), each of which counterpart, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute one and the same agreement.

 

3.

Legal Requirements. Buyer shall not be required to purchase the Purchased
Security if any such purchase shall result in any violation of applicable rules
or regulations, including, but not limited to, rules applicable to new issuances
of securities.

 

(D)

Additional Acknowledgements, Representations and Agreements:

 

1.

Counterparty hereby represents to and acknowledges and agrees with GS that:

 

(i)

It has consulted with its own tax advisors to the extent that it has deemed
necessary, and it has made its own decisions regarding entering into the
Facility based upon its own judgment and upon any advice from such advisors as
it has deemed necessary and not upon any view expressed by GS or any of its
affiliates or agents.

 

(ii)

The fair value of the assets of Counterparty will exceed the debt and
liabilities, subordinated, contingent and otherwise of Counterparty, and
Counterparty will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

 

2.

Each party acknowledges and agrees that:

 

(i)

Unless identified as an underwriter or arranger in an offering document relating
to a Purchased Security, Underlying Asset or Unsettled Purchase Asset (each, an
“Instrument”), GS and its affiliates have played no role in structuring or
arranging any Instrument or in negotiating or establishing the terms of such
Instrument. Whether or not GS or its affiliates are identified as an underwriter
or arranger in any offering document relating to an Instrument, any and all
information that may have been or is in the future provided by GS to
Counterparty with respect to any Instrument is not being furnished by GS in the
capacity of an underwriter or arranger in relation to the Instrument in
connection with the relevant Transaction, and GS accepts no responsibility or
liability therefor.

 

 21SCHUYLKILL RIVER LLC

 

 

 

(ii)

The contents of this Confirmation and the other agreements relating to the
Facility are confidential and shall not be disclosed to any third party, and
neither party shall make any public announcement relating to the Facility
without consent of the other party; except that disclosure of this Confirmation
and the terms of the Facility is permitted (A) where required or appropriate in
response to any summons, subpoena, or otherwise in connection with any
litigation or regulatory inquiry or to comply with any applicable law, order,
regulation, ruling, or disclosure requirement, including without limitation, any
requirement of any regulatory body or stock exchange where the shares of such
disclosing party are listed, as determined by the disclosing party in good faith
following consultation with the other party hereto, (B) to officers, directors,
employees, attorneys, accountants and advisors of the parties or their
affiliates who are subject to a duty of confidentiality to the disclosing party
or such affiliate and otherwise have a need to know such information, (C) to
rating agencies and (D) where the information has otherwise become public (other
than as a result of a breach of this subparagraph). Notwithstanding the
foregoing or any other provision in this Confirmation or any other document, GS
and Counterparty (and each employee, representative, or other agent of GS or
Counterparty) may each disclose to any and all persons, without limitation of
any kind, the U.S. tax treatment and U.S. tax structure of the transaction and
all materials of any kind (including opinions or other tax analyses) that are
provided to them relating to such U.S. tax treatment and U.S. tax structure (as
those terms are used in Treasury Regulations under Sections 6011, 6111 and 6112
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”)), other than
any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

 

(iii)

As of the Facility Commencement Date and so long as either party has or may have
any obligation under any Transaction, it is not and will not be an “employee
benefit plan” (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), subject to Title I of ERISA, a
“plan” (as defined in Section 4975(e) of the Code), subject to Section 4975 of
the Code or an entity whose underlying assets include the assets of any such
plan by reason of 29 CFR 2510.3-101, Section 3(42) of ERISA or otherwise.



(iv)

GS and any of its affiliates may deal in any Instrument and may accept deposits
from, make loans or otherwise extend credit to, and generally engage in any kind
of commercial or investment banking or other business with any issuer of or
obligor on any Instrument, any affiliate thereof, any other person or entity
having obligations relating to any Security Issuer or any such issuer or obligor
and may act with respect to such business in the same manner as if any
Transaction did not exist and may originate, purchase, sell, hold or trade, and
may exercise consensual or remedial rights in respect of, obligations,
securities or other financial instruments of, issued by or linked to the
Security Issuer or any such issuer or obligor, regardless of whether any such
action might have an adverse effect on such Security Issuer, such issuer or such
obligor, the value of the related Instrument or the position of the other party
to such Transaction or otherwise.

 

(v)

Except as otherwise expressly provided herein, each party and its affiliates and
the Calculation Agent may, whether by virtue of the types of relationships
described herein or otherwise, at the date hereof or at any time hereafter, be
in possession of information regarding any Security Issuer or any issuer of or
obligor on any Instrument, or any affiliate thereof, that is or may be material
in the context of such Transaction and that may or may not be publicly available
or known to the other party. In addition, except as expressly provided herein,
this Confirmation does not create any obligation on the part of such party and
its affiliates to disclose to the other party any such relationship or
information (whether or not confidential).

 

[remainder of page intentionally blank]

 

 

 22SCHUYLKILL RIVER LLC

 

 

Counterparty hereby agrees (a) to check this Confirmation (Reference No.:
SDBB4QT33333CKRZXP) carefully upon receipt so that errors or discrepancies can
be promptly identified and rectified and (b) to confirm that the foregoing
correctly sets forth the terms of the agreement between the parties with respect
to the particular Transaction to which this Confirmation relates, by manually
signing this Confirmation and providing the other information requested herein
and returning an executed copy to PFI Middle Office, facsimile No. +1 212 428
4534.

 

  Very truly yours       GOLDMAN SACHS BANK USA                     By: /s/
Meera Bhutta           Name: Meera Bhutta     Title: Managing Director

 

 

 

AGREED AND ACCEPTED BY:

 

SCHUYLKILL RIVER LLC

 



 

By: /s/ Gerald. F. Stahlecker     Name: Gerald. F. Stahlecker     Title:
Executive Vice President  

 

 



[Master Confirmation Signature Page]

 





  

 

 

Annex A

 

 

Repurchase Transactions

 

Transaction
Number Security
Issuer Purchased
Security Purchase
Date Initial
Purchase
Price Purchased
Security
Notional
Amount                                    

 

 

Effective as of __________, ____:

 

GOLDMAN SACHS BANK USA

 

 

 

By:       Name:     Title:               SCHUYLKILL RIVER LLC                  
By:       Name:     Title:  

 

 

 

 

 24SCHUYLKILL RIVER LLC

 

 

Annex B

 

Form of Addition Notice

 

To: Goldman Sachs Bank USA   Facsimile: +1 212 428 4534   Email:
gs-sctabs-reporting@ny.email.gs.com         With a copy to:           Attention:
Managing Director of PFI Desk   Address: 200 West Street, 6th Floor     New
York, NY 10282         Attention: PFI Middle Office   Address: 200 West Street,
16th Floor     New York, NY 10282         GS Reference Number: [   ]

 

 

Date: [__________ __], 20__

 

Ladies and Gentlemen:

 

We refer to the Confirmation, dated as of December 15, 2014 (the “Confirmation”)
to the Master Repurchase Agreement (including the Annexes thereto) dated as of
December 15, 2014, each as amended or replaced from time to time, between
Goldman Sachs Bank USA and Schuylkill River LLC. Terms defined therein shall
have the same respective meanings herein.

 

This notice is an Addition Notice for the purposes of the Confirmation. For the
proposed Transaction:

 

(i)

the proposed Purchase Date is [____________];

 

(ii)

the proposed Purchased Security Notional Amount is USD [____________];

 

(iii)

the Security Issuer is Security Issuer Green Creek LLC; and

 

(iv)

the Purchased Security is: Green Creek LLC Floating Rate Note due February 15,
2026, CUSIP No. 392893 AA1.

 

 

Yours faithfully,

 

SCHUYLKILL RIVER LLC

 

 

 

By:       Name:     Title:  

 

 

 



 25SCHUYLKILL RIVER LLC

 